Title: To James Madison from William Lowndes, 20 October 1816
From: Lowndes, William
To: Madison, James


        
          Dear Sir
          Mr. Fox’S—Octr. 20th. 1816.
        
        I feel very sensibly the honor which you do me in offering me the charge of the War-department & am still more flattered by the expressions of personal regard contained in your letter. A preference however for the situation which I now fill (among other reasons because it allows me to apply a portion of the year to the care of my private affairs) will make me decline that which you have proposed that I should occupy.
        The short stay which I made in Washington prevented my paying my respects to you there & Mrs. Lowndes & myself were disappointed in our hopes of making a visit to Montpelier. You left it on the day on which we had intended to have availed ourselves of the kind invitation which you had given to Mrs. Lowndes. With the highest respect & esteem Your obedient Servant,
        
          Wm Lowndes.
        
      